           Case 1:21-cv-06192-VSB Document 20 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       8/10/2021
VASILY SIDOROV,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :        21-cv-6192 (VSB)
                      -against-                           :
                                                          :             ORDER
KONSTANTIN MALKOV, et al.,                                :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff alleges that I have subject matter jurisdiction over this fraudulent inducement

action on the basis of diversity “because plaintiff is a citizen of Russia and defendants are

citizens of the States of New York and New Jersey, and the amount in controversy exceeds

$75,000.” (Doc. 1 ¶ 15.) This action, however, involves two limited liability companies

(“LLCs”). (See id. ¶¶ 11, 13.) “A limited liability company takes the citizenship of its

members.” Avant Cap. Partners, LLC v. W108 Dev. LLC, 387 F. Supp. 3d 320, 322 (S.D.N.Y.

2016) (collecting cases). “A complaint premised upon diversity of citizenship must allege the

citizenship of natural persons who are members of a limited liability company and the place of

incorporation and principal place of business of any corporate entities who are members of the

limited liability company.” Id. (citation omitted).

        Plaintiff provides that the LLCs are “organized and existing under the laws of the State[s]

of New York [and New Jersey], with [their] principal places[s] of business in” New Jersey.

(Doc. 1 ¶¶ 11. 13.) Plaintiff does not allege the citizenship of the LLCs’ members or indicate

whether the members are natural persons or corporate entities. “Defective allegations of
         Case 1:21-cv-06192-VSB Document 20 Filed 08/10/21 Page 2 of 2




jurisdiction may be amended, upon terms, in the trial or appellate courts.” 28 U.S.C. § 1653.

Accordingly, it is hereby:

       ORDERED that by on or before August 20, 2021, Plaintiff shall file affidavits or an

amended complaint adequately establishing the existence of subject-matter jurisdiction, or the

action may be dismissed without further notice, for lack of jurisdiction.

SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
